Citation Nr: 9915174	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died in January 1996 at the age of 47 years.

3.  The certificate of death lists the immediate cause of 
death as myocardial infarction with underlying causes of 
death due to congestive heart failure, history of post 
traumatic stress disorder (PTSD) and history of hypertension.

4.  Prior to his death, the veteran had a service connected 
disabilities from PTSD, rated 50 percent disabling, residuals 
of gunshot wound to the medial aspect of the lower third of 
left leg, rated 30 percent disabling, and a noncompensable 
rating for malaria, for a combined rating of 70 percent.

5.  The veteran's service-connected PTSD disability resulted 
in debilitating effects and general impairment of health to 
the extent that it rendered the veteran materially less 
capable of resisting the effects of the fatal myocardial 
infarction; thereby contributing materially to bring about 
the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all appropriate development has been 
accomplished and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  She has presented evidence that the 
veteran died in January 1996, at the age of 47 years, due to 
a myocardial infarction.  The underlying causes of death were 
congestive heart failure, history of PTSD and history of 
hypertension.  She has also provided evidence that at the 
time of her husband's death, he was service connected for 
PTSD, with a 50 percent disability rating.  Finally, the 
appellant referred to nexus evidence from a VA staff 
psychiatrist, Dr. Martha T. Ban, M.D., who in May 1996 stated 
in a letter that the veteran was completely disabled by his 
symptoms of PTSD at the time of his death, and that his PTSD 
symptoms contributed directly to the immediate cause of his 
death. 

The appellant contends that the veteran's service-connected 
PTSD, rated as 50 percent disabling, contributed 
substantially to his death.  After review of the record, the 
Board finds that the evidence supports the fact that his PTSD 
condition rendered him materially less capable of resisting 
the myocardial infarction and contributed to bring about his 
death.  

The cause of the veteran's death may be service connected if 
a disability that the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had service connected 
disabilities from PTSD, rated 50 percent disabling, residuals 
of gunshot wound to the medial aspect of the lower third of 
left leg, rated 30 percent disabling, and a noncompensable 
rating for malaria, for a combined rating of 70 percent.  In 
reviewing the record, the Board does not find any medical 
evidence that the veteran's gunshot wound residuals or 
malaria disabilities caused or contributed to the cause of 
his death.  The veteran's residuals of a left leg gunshot 
wound did not affect a vital organ that could influence his 
death, but rather involved the musculoskeletal system.  The 
noncompensable rating for malaria indicates that it had 
minimal affect on the veteran's wellbeing.  They clearly were 
not the principal or a contributory cause of the veteran's 
death.  Similarly, the record does not contain evidence that 
would tend to show that either the veteran's left leg 
disability or malaria was a principal or contributory cause 
of his death.  The record contains no evidence that these 
disabilities played any role in the veteran's death due to 
myocardial infarction.  See 38 C.F.R. § 3.312(c)(3) (1998).  
That leaves the issue of the veteran's PTSD.            

The Board finds that the evidence does not show that the 
veteran's PTSD was the principal cause of his death.  
Although a history of PTSD was listed on the death 
certificate as one of the underlying causes of death, the 
evidence shows that the veteran's heart condition was the 
principal cause of his death.  The January 1996 death summary 
from the Vaughan Regional Medical Center describes attempted 
treatment for the veteran's chest pains that immediately 
preceded his death.  His death certificate lists myocardial 
infarction as the immediate cause of death, with congestive 
heart failure as the first underlying cause of death, 
followed by histories of PTSD and hypertension.  However, 
with the veteran's history of PTSD, the Board will consider 
whether this disability was a contributory cause of his 
death.      

In reviewing this case on appeal, the Board requested an 
outside medical opinion from a VA staff psychiatrist 
regarding the question of whether the veteran's PTSD symptoms 
on the day of his death were a substantial or material cause 
of his death, or had a material influence in accelerating his 
death.  In this February 1999 report the VA psychiatrist, 
Lawrence D. Schwartz, M.D., answered the question 
affirmatively.

The staff psychiatrist described in his report how severe 
anxiety and anger have been found to trigger heart conditions 
such as acute myocardial infarctions.  He also stated that 
the evidence from the veteran's medical records shows that 
his history of hypertension and diabetes were being treated 
and were under control, and thus did not contribute to his 
fatal heart condition.  Furthermore, the doctor considered 
the account from the veteran's family, through Dr. Ban's May 
1996 report, regarding the veteran's PTSD symptoms on the day 
of his death.  The veteran's wife and son had described how 
the veteran was experiencing a particularly severe flashback 
with extreme arousal and tension.  His facial muscles were 
quivering, he was breathing heavily and rapidly, was 
sweating, and had an increased heart rate.  During this 
flashback episode he began to have chest pains, which 
required him to be taken to the hospital.  The veteran's wife 
also stated that the veteran had been scheduled for inpatient 
treatment for PTSD the day following this flashback episode, 
which could be inferred was due to a worsening PTSD 
condition.  The February 1999 report went on to explain how 
Dr. Ban's conclusions were supported by the record.  The 
February 1999 opinion concludes that the balance of evidence 
supports the strong likelihood that the veteran's PTSD 
condition on the date of his death, exacerbated by the strain 
of an intense flashback episode, precipitated his myocardial 
infarction that caused his death.                  

There is no medical evidence in the record to contradict the 
opinions of Drs. Ban and Schwartz.  The Board is persuaded by 
the medical opinions in support of the appellant's service 
connection claim.  The Board finds that the debilitating 
effects of the veteran's PTSD condition, especially his last 
severe flashback on the day of his death, impaired the 
veteran's heart condition to the point of materially 
influencing his death.  See  38 C.F.R. § 3.312(c)(4) (1998).  
The Board finds that the severity of this service connected 
disability rendered him materially less capable of overcoming 
his heart condition causing his death.  Therefore, the Board 
finds that PTSD was a contributory cause of the veteran's 
death.  See 38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

